The plea is bad. Assuming all the allegations to be true, the plaintiff may nevertheless be entitled to judgment for partition. His agreement not to claim any right, title, or interest in Mary's property is not in terms an agreement not to claim his statutory rights in the property after her decease. P. S., c. 195, ss. 12, 13.
Consistently with the plea, her acquisition of the property may have been "occasioned by payment or pledge of the property of" the plaintiff, and the only purpose and effect of the contract, assuming it to be valid in law, may have been to enable her to hold the property during the continuance of their married life free from her husband's interference or control. P. S., c. 176, s. 1. The question whether by any form of contract he could convey or release to his wife, or estop himself from claiming, his statutory rights in her estate after her decease is not considered.
Demurrer sustained.
All concurred. *Page 234